DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-15, 17-18, and 20-22 is/are pending.  Claim(s) 15, 18, and 21 is/are withdrawn.  Claim(s) 16 and 19 is/are canceled.
Election/Restrictions
Applicant’s election without traverse of Species 2 and 4 in the replies filed on 7/14/2021 and 8/3/2021 is acknowledged.
Claims 15, 18, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 7/14/2021 and 8/3/2021.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1 recites the acronym “IOL” which was not introduced earlier in the claim.  Claim 1 should include “intraocular lens (IOL)” in the first instance or write out “IOL” as “intraocular lens”. 
Claim 17 recites “from-the”, which should be “from the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the limitation "the proximal and distal".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a proximal direction and a distal direction”.
The term "top" in claim 4 is a relative term which renders the claim indefinite.  The term "top" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no orientation provided to indicate which direction is the “top”.  Therefore, this term is indefinite.
Claims 7 and 10-11 each recite “the anterior-posterior direction”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an anterior-posterior direction”.
Claim(s) 2-3, 5-6, 8-9, 12-15, 17-18, and 20-22 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-14, 17, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Juan, et al (de Juan) (WO 2015/148673 A1).
Regarding Claim 1, de Juan teaches an intraocular lens (e.g. abstract, Figures 25A-G, #), comprising:
an optic portion (e.g. Figures 25A-G, combination of #s 144/255/240/250/210); and 
a peripheral portion (e.g. Figures 25A-G, combination of #s 235/237), 
wherein an outer periphery of the optic portion has a peripheral surface (radially outer surface of optic portion), wherein a radially inner portion of the peripheral portion of the IOL has an inner surface (e.g. Figures 25E, G; portion of #237 within #210s and further radially inward than #210s), 
wherein the peripheral surface is directly adjacent to the inner surface (e.g. Figures 25D-G), and wherein the peripheral surface does not directly extend from the inner surface (e.g. Figures 25D-G; the peripheral surface is a completely separate feature and therefore does not extend from a separate feature (the inner surface)), and 
wherein the peripheral surface and the inner surface are both configured so that the peripheral portion and the optic portion are stabilized, relative to one another, in at least one of the proximal and distal directions where the peripheral surface is directly adjacent to the inner surface (e.g. [00129], the lens is stable in the accommodative/disaccommodative states and movement between these two states). 

Claim 2, the peripheral surface comprises a depression (e) and at least a portion of the inner surface is disposed in the depression (e.g. Figures 25D-G, formed by #s 210/240). 
Regarding Claim 3, the inner surface in the depression is disposed axially between an anterior-most location in the optic portion and a posterior-most location of the optic portion (as the depression is into the optic portion it is between the anterior-most and the posterior-most surfaces of the optic portion, e.g. Figures 25D-G).
Regarding Claim 7, a midpoint of the peripheral portion, measured in the anterior-to-posterior direction, is part of the inner surface that is disposed in the depression of the optic portion (e.g. Figures 25D-G; the entire anterior-posterior length of the inner surface is within the depression, therefore the midpoint is the depression).
Regarding Claim 8, the depression is symmetrical about an axis orthogonal to an optical axis of the optic portion (e.g. Figures 25D-G).
Regarding Claim 9, the inner surface of the peripheral portion disposed in the depression is symmetrical about an axis orthogonal to an optical axis of the optic portion (e.g. Figures 25D-G).
Regarding Claim 10, the depression is disposed axially in the anterior-to-posterior direction between an anterior most location of the optic portion and a posterior most location of the optic portion (e.g. Figures 25D-G; discussed supra for claim 7).
Regarding Claim 11, the inner surface that is disposed in the depression has a height in the anterior-to-posterior direction that is less than a greatest height dimension of the peripheral portion (e.g. Figures 25D-G; the height of the inner surface is less than the height of the radially outermost portion of the peripheral portion).
Claim 17, the depression does not extend to a location where the peripheral portion extends from-the optic portion (e.g. Figures 25D-G; the depression extends radially inward of the radially outermost surface of the optic portion; the peripheral portion extends radially outward from the location that is the radially outermost surface of the optic portion; these points are adjacent, but not the same, which meets the claimed limitation).
Regarding Claim 20, at least part of the inner surface is disposed in the depression of the optic portion in an at rest configuration of the intraocular lens (e.g. Figures 25D-E, [00129]; this limitation is met in each the accommodated and unaccommodated states and therefore all states between, which includes all states and therefore the rest configuration).

Regarding Claim 4, the inner surface is, in a top view of the IOL, spaced away from and around the outer periphery of the optic portion from a location where the peripheral portion extends from the optic portion (e.g. Figures 25D-E; this view is considered from the “top” as it shows the view through the anterior-posterior direction).  
Regarding Claim 5, the inner surface is disposed between a location where the peripheral portion extends from the optic portion and a free and closed distal end of the peripheral portion (e.g. Figures 25D-G; the radially outermost end of the peripheral portion is shown as solid).
Regarding Claim 6, the inner surface of the peripheral portion is directly adjacent to the optic portion (e.g. Figures 25D-G) and not directly physically attached to the optic portion where they are directly adjacent (e.g. Figures 25D-G).
Claim 12, the peripheral portion is coupled to the optic portion at one or more coupling locations (Figures 25D-G) and the peripheral portion extends around the outer periphery of the optic portion (e.g. Figures 25D-G; each of the radially outermost edges extend circumferentially; this is consistent with Applicant’s e.g. Figure 17 where the peripheral portion extends only partially circumferentially around the optic portion).
Regarding Claim 13, the peripheral portion comprises at least a first haptic (e.g. Figures 25D-G; one #s 235/237), the first haptic coupled to the optic portion at a coupling location (e.g. Figures 25D-G), the first haptic extends partially around the outer periphery of the optic portion (e.g. Figures 25D-G), a free end of the first haptic is not directly attached to the optic portion (e.g. Figures 25D-G), and the radially inner portion is an inner portion of the first haptic (e.g. Figures 25D-G).
Regarding Claim 14, the peripheral portion comprises a second haptic (e.g. Figures 25D-G; the other of #s 235/237), the second haptic is coupled to the optic portion at a second coupling location (e.g. Figures 25D-G), the second haptic partially extends around the outer periphery of the optic portion (e.g. Figures 25D-G), and a second free end of the second haptic is not directly attached to the optic portion (e.g. Figures 25D-G).

Regarding Claim 22, de Juan teaches an intraocular lens (discussed supra for claim 1), comprising: 
an optic portion (discussed supra for claim 1); and 
a peripheral portion (discussed supra for claim 1), 
wherein an outer periphery of the optic portion has a peripheral surface (discussed supra for claim 1) that is complementary in shape to at least a portion of a radially inner portion of the peripheral portion of the intraocular lens (e.g. Figures 25D, F), 
wherein the peripheral surface is directly adjacent to the radially inner portion (discussed supra for claim 6), and 
wherein the peripheral surface does not directly extend from the radially inner portion where they are directly adjacent (discussed supra for claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/8/2021